Citation Nr: 1314052	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-36 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to initial ratings for residuals of left knee surgery with arthritis, pain due to arthropathy, and instability in excess of 10 percent prior to October 18, 2007; in excess of 20 percent from April 1, 2008 to November 15, 2008; and in excess of 20 percent as of May 23, 2012.

2.  Entitlement to initial ratings for degenerative disc disease of the lumbar spine in excess of 10 percent from September 18, 1996 to November 15, 2008, and in excess of 10 percent as of May 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from November 7, 2002 to September 17, 2006, and from November 15, 2008 to May 22, 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left knee disability and assigned a 10 percent rating, effective September 18, 2006, and denied service connection for a back disability.  In a December 2007 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's left knee disability effective October 18, 2007, and a 10 percent rating thereafter.  In a March 2008 rating decision, the RO assigned a temporary 100 percent rating for the Veteran's left knee disability effective December 1, 2007, and a 10 percent rating effective April 1, 2008.  In a May 2008 rating decision, the RO increased the Veteran's rating for her left knee disability to 20 percent, effective April 1, 2008.  In a May 2012 rating decision, the RO resumed the Veteran's 20 percent rating for her left knee disability as of May 23, 2012, the first day after her separation from her second tour of active duty; the Veteran's disability rating had ended on November 15, 2008, the day on which she began that second tour of active duty.  In a June 2012 rating decision, the RO granted service connection for the Veteran's degenerative disc disease of the lumbar spine and assigned ratings of 10 percent from September 18, 2006 to November 15, 2008, and as of May 23, 2012.

The Board notes that the Veteran's representative listed the issue of entitlement to an increased evaluation for the Veteran's back condition as being on appeal in her September 2012 Appeal Pre-Certification Review.  As it was timely received following the June 2012 rating decision granting service connection for that disorder and assigning a 10 percent disability rating, and clearly expresses disagreement with the rating the RO had assigned and a desire for appellate 
review, the Board construes it as a notice of disagreement.  38 C.F.R. § 20.201.  A Statement of the Case has not been issued, which generally warrants remand of the issue by the Board for issuance of one.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board has jurisdiction over the issue of an increased intial rating for the back disability solely pursuant to Manlincon.  However, as will explained below, the Veteran has withdrawn all remaining appeals.


FINDING OF FACT

On April 2, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of all remaining issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated that she wished to withdraw all of her appeals in a statement received by VA on April 2, 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues and they are dismissed.



ORDER

The appeals are dismissed.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


